In a proceeding to obtain additional visitation with the parties’ child, the petitioner appeals, as limited by his brief, from so much of an order of the Family Court, Westchester County (Scancarelli, J.), dated February 7, 1997, as, after a hearing, denied the petition and dismissed the proceeding.
Ordered that the order is affirmed insofar as appealed from, . with costs.
The Family Court did not improvidently exercise its discre*563tion in denying the petitioner’s request to appoint a Law Guardian for the child or in refusing to allow testimony from the petitioner’s forensic experts (see, Richard D. v Wendy P., 47 NY2d 943; Matter of Kosinski v Mahoney, 207 AD2d 1014; Mascoli v Mascoli, 132 AD2d 653). In addition, upon our review of the record, we agree with the Family Court that the petitioner did not demonstrate a material change of circumstances warranting a modification of visitation as requested by the petition (see, Matter of lnduddi v Moore, 214 AD2d 616; Matter of Brocher v Brocher, 213 AD2d 544). Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.